Citation Nr: 1214475	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for residuals of colonoscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1961.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2009 rating decision of the VA Regional Office in Waco, Texas that denied compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for residuals of colonoscopy.

The Veteran was afforded a hearing at the RO in April 2011.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability from VA surgery and treatment.  He asserts and has presented testimony to the effect that he underwent a routine colonoscopy in June 2008 that resulted in a perforated colon that had to be repaired and placement of a colostomy.  He maintains that as a result of ensuing substandard care on VA's part, his whole physical and mental constitution declined, to include developing heart problems, diminished cognitive ability and psychiatric symptoms, chronic stomach problems, including pain, constipation and flatulence, and exacerbation of the parathyroid gland leading to additional surgery and long-term treatment, etc.  The Veteran contends that he was employed full-time prior to VA surgery in June 2008 but had been unable to work since that time because of generalized weakness and debility.

The Veteran was afforded a VA intestines examination by a VA certified nurse practitioner in January 2009.  It was noted that pertinent records were reviewed.  Following the evaluation, the examiner provided opinions to the effect that a colostomy was caused by or a result of a colonoscopy performed on June 24, 2008, and that the rationale for this was that it was a known potential complication of a colonoscopy procedure.  The examiner opined that removal of the parathyroid gland was not caused by the colonoscopy, but was related to treatment for hyperparathyroidism.  

The Board observes that the examiner did not address whether there was any additional disability from complications of VA colonoscopy that included developing heart problems, diminished cognitive ability and psychiatric symptoms, chronic stomach problems, including pain, constipation and flatulence, and generalized weakness and loss of stamina that the Veteran currently endorses.  The examiner merely provided a vague and conclusory statement that was not a well-rationalized assessment.  It did not indicate whether the proximate cause for any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the sequence of events following the surgeries, or treatment or care at that time, or whether such disability was due to an event not reasonably foreseeable.  In view of such, the Board finds that the January 2009 VA examination is inadequate.  The Board points out that once VA undertakes to provide an examination, it must ensure that the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Upon the Board's review of the evidence, it is found that the Veteran requires re-examination for a thorough assessment and an opinion by a VA physician, preferably by an appropriate specialist.  The fulfillment of the VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, to include by a specialist, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that the Veteran appears to receive VA outpatient treatment.  The most consistent records date through August 2009.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from September 2009 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA clinical records (Amarillo VAMC) from September 2009 to the present and associate with the claims folder.

2.  After a reasonable time for receipt of the above, schedule the Veteran for an examination by a VA physician, preferably a specialist, if available.  The claims folder must be made available to the physician.  The examiner must provide an opinion, with detailed rationale in a narrative report, as to whether the Veteran has additional disability, manifested by physical and mental decline, to include developing heart problems, diminished cognitive ability and psychiatric symptoms, chronic stomach problems, including pain, constipation and flatulence, generalized weakness and loss of stamina, and exacerbation of the parathyroid gland leading to additional surgery and long-term treatment, etc., as the result of VA colonoscopy and ensuing treatment in June 2008.  If the examiner finds that there is additional disability, he or she should provide an opinion as to whether any additional disability is due to: 1) carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of the VA in furnishing surgical treatment, or 2) an event not reasonably foreseeable.  A complete rationale for the opinion should be provided in a narrative report.  

3.  After taking any further development deemed appropriate, readjudicate the issue.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



